                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


REYNALDO LANDRON-CLASS                                                             PETITIONER
Reg. No. 30575-069

v.                                                CIVIL ACTION NO. 3:19-cv-778-CWR-FKB


WARDEN CHRISTOPHER RIVERS                                                         RESPONDENT


                RESPONDENT’S RESPONSE IN OPPOSITION TO
         PETITION FOR WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

       Respondent Warden Christopher Rivers, by and through the United States Attorney and

the undersigned Assistant United States Attorney for the Southern District of Mississippi, submits

this response in opposition to Petitioner Reynaldo Landron-Class’s petition for writ of habeas

corpus under 28 U.S.C. § 2241. Dkt. No. 1, Petition.

                                     I.      INTRODUCTION

       Petitioner Reynaldo Landron-Class, #30575-069, is currently incarcerated at the Federal

Correctional Complex (“FCC”) in Yazoo City, Mississippi, serving a 210-month sentence for

conspiracy to possess with intent to distribute oxycodone, in violation of 21 U.S.C. § 841(a)(1).

Exh. A, Public Information Inmate Data. His projected release date is August 30, 2022. Id. On

November 1, 2019, Landron-Class filed a petition for writ of habeas corpus under 28 U.S.C. §

2241, alleging the Federal Bureau of Prisons violated his constitutional rights in a prison

disciplinary proceeding. Dkt. No. 1, at 1-2, Petition. He seeks restoration of 27 days of lost good-

conduct-time credit and expunction of his disciplinary conviction. Id. at 3. Before filing his

petition, however, Landron-Class failed to exhaust his administrative remedies. His petition,

therefore, should be dismissed.
                                          II.     ARGUMENT

       A district court has authority to grant a writ of habeas corpus if a prisoner is in custody in

violation of the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3).

Although § 2241 does not explicitly require prisoners to exhaust available administrative

remedies before filing a petition, the Fifth Circuit has held that prisoners must exhaust available

administrative remedies before seeking relief in court. Fuller v. Rich, 11 F.3d 61, 62 (5th Cir.

1994); De la Cruz-Then v. Laughlin, No. 5:11-cv-167-DCB-RHW, 2012 WL 5342168, at *2

(S.D. Miss. Oct. 1, 2012) (citation omitted) (“It is well settled in this circuit that a § 2241

petitioner ‘must first exhaust his administrative remedies through the Bureau of Prisons’ prior to

filing his petition.”). To satisfy the exhaustion requirement, “a prisoner must complete the

administrative review process in accordance with the applicable procedural rules[.]” Woodford

v. Ngo, 548 U.S. 81, 88, 90-91 (2006) (“Proper exhaustion demands compliance with an agency's

deadlines and other critical procedural rules[.]”). Exceptions to the exhaustion requirement

apply only in “extraordinary circumstances,” and the petitioner bears the burden of

demonstrating the futility of administrative review. See Fuller, 11 F.3d at 62.

       The Bureau of Prisons’ four-step administrative remedy process is set forth in 28 C.F.R.

§§ 542.10-542.19. Under this process, a prisoner must first attempt informally to resolve the

complaint with staff. 28 C.F.R. § 542.13(a). If informal attempts are unsuccessful, the prisoner

must submit a Request for Administrative Remedy to the warden. Id. § 542.14. If the prisoner is

unsatisfied with the warden’s response, he may appeal to the Regional Director. Id. § 542.15. If

still unsatisfied, the prisoner may appeal to the Office of General Counsel within 30 days of the

Regional Director’s response. Id.




                                                   2
       Here, Landron-Class submitted two administrative remedy submissions to the Regional

Office (Remedy ID 921717-R1 and Remedy ID 921717-R2), however, both were rejected for

being untimely. See Exh. B, Declaration of Lisa Singleton ¶¶ 13-14; Att. 1 to Exh. B, SENTRY

Administrative Remedy History at 40, 42 (denoting “STATUS REASON: UTR”); Exh. C, Excerpts

from Bureau of Prisons’ Technical Reference Manual. He also submitted an appeal to the Bureau’s

Office of General Counsel, which was similarly rejected on procedural grounds.              Exh. B,

Declaration of Lisa Singleton ¶ 15. Accordingly, the Office of General Counsel never reviewed

the merits of Landron-Class’s appeal.          Landron-Class, therefore, failed to exhaust his

administrative remedies for the claims in his § 2241 petition. See Herrera-Villatoro v. Driver, 269

F. App’x 372, 373 (5th Cir. 2008) (affirming a district court’s dismissal of a federal inmate’s §

2241 petition for failure to exhaust even though the inmate had filed two appeals with the Bureau’s

Central Office; the appeals were both rejected for procedural reasons).

       Landron-Class has also failed to articulate, let alone establish, “extraordinary

circumstances” to excuse his failure to exhaust his administrative remedies. See Morales v.

Mosley, No. 3:13-cv-848-DCB-MTP, 2014 WL 5410326, at *4 (S.D. Miss. Oct. 22, 2014)

(dismissing inmate’s unexhausted § 2241 claim even though exhaustion may have been impossible

before inmate’s release date). He suggests that the Bureau of Prisons may have “interfered with

the mails, or refused to process the appeal when it arrived.” Dkt. No. 1, at 2, Petition. However,

“‘[a] habeas petitioner's bald assertions on a critical issue in his pro se petition, unsupported and

unsupportable by anything else contained in the record,’ has no probative evidentiary value.”

Godoy v. Lara, No. 1:16-cv-493, 2018 WL 1148118, at *5 (E.D. Tex. Jan. 16, 2018), report and

recommendation adopted, No. 1:16-cv-493, 2018 WL 1138437 (E.D. Tex. Mar. 1, 2018) (citing




                                                 3
Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir. 1983)). Thus, Landron-Class’s petition should be

dismissed.

                                      III.     CONCLUSION

       For the foregoing reasons, Respondent respectfully requests that Landron-Class’s petition

for writ of habeas corpus be denied, and the case dismissed.

DATE: March 16, 2020                                Respectfully submitted,

                                                    D. MICHAEL HURST, JR.
                                                    United States Attorney

                                         By:        /s/ Jessica Bourne
                                                    Jessica Bourne
                                                    Assistant United States Attorney
                                                    Mississippi Bar Number 103922
                                                    United States Attorney’s Office
                                                    Southern District of Mississippi
                                                    501 East Court Street, Suite 4.430
                                                    Jackson, Mississippi 39201
                                                    Telephone:     (601) 965-4480
                                                    Facsimile:     (601) 965-4032
                                                    Email: Jessica.Bourne@usdoj.gov




                                                4
                                 CERTIFICATE OF SERVICE

        I, Jessica Bourne, Assistant United States Attorney, hereby certify that, on this date, I

caused the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system. I further certify that, on this date, I caused a true copy of the foregoing

document t o be mailed via United States Postal Service, postage prepaid, to the pro se

petitioner at the following address:

      Pro Se Petitioner
      Reynaldo Landron-Class
      Reg. No. 30575-069
      Federal Correctional Complex Yazoo City (Low)
      P.O. Box 5000
      Yazoo City, MS 39194

DATE: March 16, 2020                          By:    /s/Jessica Bourne
                                                     JESSICA BOURNE
                                                     Assistant United States Attorney




                                                 5
